Title: Laurent Bérenger to John Adams: A Translation, 5 June 1781
From: Bérenger, Laurent
To: Adams, John



Sir
The Hague, 5 June 1781

I just received a letter from the Comte de Vergennes in which he gave me the honor to tell you that the interests of the United States require your presence in Paris, and that he desires that you go there as soon as your affairs in Holland permit you to leave. I ask you, sir, to inform me of your intentions regarding this matter so that I may inform M. le Comte de Vergennes. I dare flatter myself to think that you will grant me this kindness, and that you will be persuaded of the pleasure that I derive on this occasion in offering to you the devotion and respect with which I have the honor to be, sir, your very humble and very obedient servant

BérengerSecretary to the French Embassy

